PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
[AltContent: connector]United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

Dr. Mark M. Friedman
Moshe Aviv Tower, 54th floor
7 Jabotinsky St.
Ramat Gan, 5252007

In re Application of: Maor Grinberg
Serial No.: 16061422         
Filed: June 12, 2018
Docket: 7982/1
Title: DISPOSABLE CONTAINER FOR USE IN A SINK
::::::


LETTER VACATING DECISION ON PETITION UNDER 37 C.F.R. § 1.136(b)



This is a letter regarding the Petition for Extension of Time received on September 20, 2021 requesting a two-month extension of time to file the appeal forwarding fee under 37 CFR 41.45. 

The petition decision, mailed on October 26, 2021, granting the request for a two-month extension of time to pay the appeal forwarding fee was sent in error because the request filed on September 20, 2021 was untimely.  

According, the petition decision granting the two-month extension of time mailed on October 26, 2021 is hereby VACATED. 


Relevant Facts

The following relevant facts show that:

On July 21, 2020, a non-final Office action was mailed, containing, inter alia, the following rejections: 
Claims 1-11, 15-18, and 20 rejected under 35 USC 112(a) as failing to comply with the written description requirement; 
Claims 1, 5, 9-10, 15-17 rejected under 35 USC 103 as being unpatentable over Leonard-Gardiner (US 9,339,149) in view of Bardhan (CA 2 135 096); 
Claim 2 rejected under 35 USC 103 as being unpatentable over Leonard-Gardiner (US 9,339,149) in view of Bardhan (CA 2 135 096) in view of Gedanitz (CA 2 631 997);
Claims 3, 4, 18, and 20 rejected under 35 USC 103 as being unpatentable over Leonard-Gardiner (US 9,339,149) in view of Bardhan (CA 2135096) in view of Tanguay et al (US 10,165,909);
Claim 6 rejected under 35 USC 103 as being unpatentable over Leonard-Gardiner (US 9,339,149) in view of Bardhan (CA 2 135 096) in view of Powell et al (US 8,117,686); 
Claim 7-8 rejected under 35 USC 103 as being unpatentable over Leonard-Gardiner (US 9,339,149) in view of Bardhan (CA 2 135 096) in view of Galgano (US 9,032,567); and,
Claim 11 rejected under 35 USC 103 as being unpatentable over Leonard-Gardiner (US 9,339,149) in view of Bardhan (CA 2 135 096) in view of Terry (US Pub. 2003/0000006).

On August 4, 2020, petitioner filed a Notice of Appeal and an Appeal Brief to the Patent Trial and Appeal Board. 

On June 1, 2021, an Examiner’s Answer was mailed, including the requirement to pay the appeal forwarding fee under 37 CFR 41.45. 

On September 20, 2021, petitioner filed a Petition for Extension of Time under 37 CFR 1.136(b), requesting an extension of time of 2-months, paid the petition fee under 37 CFR 1.17(g), and paid the appeal forwarding fee under 37 CFR 41.45.

On October 26, 2021, a petition decision was mailed. The petition decision granted the request for extension of time under 37 CFR 1.136(b) for two-months to file the appeal forwarding fee under 37 CFR 41.45.

On October 28, 2021, applicant filed a petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a).

On October 29, 2021, the appeal was docketed to the Patent Trial and Appeal Board as Appeal 2022-000330.

On February 28, 2022, an Order Remanding Appeal to Examiner under 37 CFR 41.35(e) was mailed. The application was administratively remanded to the examiner so the Petition under 37 CFR 1.137(a) filed on October 28, 2021 can be acted upon by the appropriate USPTO official. The application is being forwarded to Office of Petitions for further processing and, if appropriate, return of the proceedings to the Board.


Discussion and Analysis

Upon careful review of the record, the relevant facts above show that the petition decision, mailed on October 26, 2021, granting the request for a two-month extension of time to pay the appeal forwarding fee was in error.

37 CFR 41.45 states (emphasis added): 
(a) Timing. Appellant in an application or ex parte reexamination proceeding must pay the fee set forth in § 37 CFR 41.20(b)(4) within the later of two months from the date of either the examiner's answer, or 
(b) Failure to pay appeal forwarding fee. On failure to pay the fee set forth in § 37 CFR 41.20(b)(4) within the period specified in paragraph (a) of this section, the appeal will stand dismissed.
(c) Extensions of time. Extensions of time under § 1.136(a) of this title for patent applications are not applicable to the time period set forth in this section. See § 1.136(b) of this title for extensions of time to reply for patent applications and § 1.550(c) of this title for extensions of time to reply for ex parte reexamination proceedings.

37 CFR 1.136(b) states (emphasis added): 
(b) When a reply cannot be filed within the time period set for such reply and the provisions of paragraph (a) of this section are not available, the period for reply will be extended only for sufficient cause and for a reasonable time specified. Any request for an extension of time under this paragraph must be filed on or before the day on which such reply is due, but the mere filing of such a request will not effect any extension under this paragraph. In no situation can any extension carry the date on which reply is due beyond the maximum time period set by statute. Any request under this paragraph must be accompanied by the petition fee set forth in § 1.17(g).

Accordingly, the petition for extension of time under 37 CFR 1.136(b) filed on September 20, 2021 was untimely because it was not filed “on or before the day on which such reply is due” as required by 37 CFR 1.136(b).  “[T]he day on which the reply is due” is set by 37 CFR 41.45(a) and, relevant to the facts here, must be within two months from the date of the Examiner’s Answer.  Here, the reply due date is August 2, 2021, since August 1, 2021 was a Sunday, which is two-months from June 1, 2021, the mailing date of the Examiner’s Answer.

In other words, to comply with the requirements of 37 CFR 41.45 and 37 CFR 1.136(b), the petition for the two-month extension of time under 37 CFR 1.136(b) needed to be filed on or before August 2, 2021.  Then, under 37 CFR 1.136(b), if the petition for two-month extension of time was granted, petitioner would get until October 1, 2021 to pay the appeal forwarding fee.

Thus, the relevant facts above show that the petition decision, mailed on October 26, 2021, granting the request for a two-month extension of time to pay the appeal forwarding fee was in error because the request was untimely.  The Office regrets any inconvenience the error may have caused.  The decision is hereby VACATED.

Because the request for the extension of time under 1.136(b) filed on September 20, 2021 was untimely and the decision granting the extension of time is vacated, the applicant’s payment of the appeal forwarding fee on September 20, 2021 is also untimely under 37 CFR 41.45. 

Thus, pursuant to 37 CFR 41.45(b), the appeal stands dismissed. 

Further, pursuant to MPEP 1215.01, upon the withdrawal of an appeal, an application having no allowed claims is abandoned and a notice of abandonment should be mailed.  

Thus, as of August 3, 2021, the application is abandoned and concurrent with this letter, a Notice of Abandonment will be mailed. 

Upon mailing of this letter and the Notice of Abandonment, pursuant to the PTAB Order Remanding Appeal to the Examiner mailed on February 28, 2022, the application will be 


Conclusion

For the foregoing reasons:

The petition decision, mailed on October 26, 2021, granting the request for a two-month extension of time to pay the appeal forwarding fee is hereby VACATED;

The appeal stands dismissed for failure to timely pay the appeal forwarding fee under 37 CFR 41.45 and the application is abandoned as of August 3, 2021; 

Concurrent with this letter, a Notice of Abandonment will be mailed; and,

Upon mailing of this letter and the accompanying Notice of Abandonment, pursuant to the PTAB Order Remanding Appeal to the Examiner mailed on February 28, 2022, the application will be forwarded to the Office of Petitions for processing the Petition under 37 CFR 1.137(a) filed on October 28, 2021, and, if appropriate, return of the proceedings to the Board. 

Any inquiry concerning this letter should be directed to Andrew Gilbert at (571) 272-7216. 


/ANDREW M GILBERT/Quality Assurance Specialist, TC 3700